Title: From Thomas Jefferson to South Carolina Legislature, 23 January 1808
From: Jefferson, Thomas
To: South Carolina Legislature


                  
                     
                     
                        To the Senate & House of Representatives of South Carolina.  
                     
                     Jan. 23, 1808
                  
                  The assurances, fellow-citizens, which you tender in your proceedings of Dec. 10. of your firm determination to co-operate in carrying into effect such measures as the government may adopt from time to time, for protection & defence against the outrages of internal & external foes, & to preserve the peace & honor of our beloved country, are worthy of the public spirit which we have always been accustomed to expect from the state of South Carolina. fortified by this spirit, so generally prevalent among our fellow-citizens, our country stands secure against external & internal enemies.
                  The sense you are so kind as to express of such services as I have been able to render, is highly flattering to me, and your request that I would consent again to be a candidate for the chief magistracy of the Union, is a further evidence that the course I have pursued in that office has met your approbation. but that I should lay down my charge at a proper period, is as much a duty as to have borne it faithfully. if some termination to the services of the chief magistrate be not fixed by the constitution, or supplied by practice, his office, nominally for years, will, in fact, become for life; and history shews how easily that degenerates into an inheritance. believing that a representative government, responsible at short periods of election, is that which produces the greatest sum of happiness to mankind, I feel it a duty to do no act which shall essentially impair that principle; and I should unwillingly be the person, who, disregarding the sound precedent set by an illustrious predecessor, should furnish the first example of prolongation beyond the second term of office.
                  Truth also requires me to add that I am sensible of that decline which advancing years bring on; and, feeling their physical, I ought not to doubt their Mental effect. happy, if I am the first to percieve and to obey this admonition of nature, and to sollicit a retreat from cares too great for the wearied faculties of age.
                  Should I be so fortunate as to carry into that retreat the approbation and good will of my fellow citizens generally, it will be the comfort of my future days, and will close a service of forty years with the only reward it ever wished.
                  
                     Th: Jefferson 
                     
                  
               